United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.G., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1449
Issued: November 5, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 3, 2013appellant fileda timely appeal from a merit decision of the Office of
Workers’ Compensation Programs’ (OWCP) datedMarch 12, 2013. Pursuant to the Federal
Employees’ Compensation Act1(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury to his right shoulder in the performance
of duty on April 8, 2012.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 28, 2012 appellant, then a 65-year-old transportation security officer, filed a
claim for benefits, alleging that he experienced a ripping type of pain and numbness in his right
shoulder and right arm on April 8, 2012.
By letter to appellant dated August 30, 2012, OWCP advised appellant that it required
additional factual and medical evidence to determine whether he was eligible for compensation
benefits. It asked him to submit a comprehensive medical report from his treating physician
describing his symptoms and a medical opinion explaining the cause of any diagnosed condition.
In a report dated August 9, 2012, Dr. Mark S. Fitzgerald, a specialist in orthopedic
surgery, advised that appellant had been experiencing right shoulder pain and increasing
weakness in his right shoulder for several months. He stated that appellant had been lifting bags
for several years while working for the employing establishment and had experienced
intermittent pain in the lateral aspect of the right shoulder with progressive weakness.
Dr. Fitzgerald noted a mostly normal right shoulder examination with no signs of instability. He
advised that radiographic tests showed a narrowed subacromial space with a hooked acromion,
with no other bony or soft tissue pathology. Dr. Fitzgerald recommended that appellant undergo
a magnetic resonance imaging (MRI) scan of the right shoulder to evaluate the rotator cuff and
its intra-articular structures.
In an August 23, 2012 report, Dr. Fitzgerald advised that appellant had undergone a right
shoulder MRI scan. The results of this test showed a full thickness tear of the supraspinatus
tendon measuring 2.5 centimeters, anteriorly to posteriorly, with 1.7 centimeters of
retraction.Dr. Fitzgerald stated that the MRI scan also demonstrated a large joint effusion with
fluid communicating through the rotator cuff into the subacromial/subdeltoid bursa. Based on
these results, he recommended a right shoulder arthroscopy, rotator cuff repair and subacromial
decompression.
By decision dated October 11, 2012, OWCP denied appellant’s claim, finding that he
failed to establish fact of injury. It found that he failed to establish that he sustained the claimed
injury at the time, place and in the manner alleged.
On September 19, 2012 Dr. Fitzgerald performed a right shoulder arthroscopy procedure
to repair appellant’s right rotator cuff tear, in addition to a subacromial decompression.
In an October 18, 2012 report, Dr. Fitzgerald noted that he had performed a right
shoulder arthroscopy with rotator cuff repair and subacromial decompression on
September 19, 2012. He reviewed appellant’s history of right shoulder pain and weakness,
which had progressed over the past year and asserted that this was secondary to repetitive lifting
at work, consistent with his MRI scan and arthroscopic findings. Dr. Fitzgerald opined that
appellant’s injury was workrelated.
Appellant submitted an October 25, 2012 statement in which he asserted that he sustained
an injury on April 8, 2012 which occurred at approximately 4:30 p.m. when he was taking a bag
from the conveyor belt; at this time he experienced a rip in his right shoulder. He advised that

2

the sensation was stronger than the customary pulling sensation which occurred when handling
some bags that are heavier than others. Appellant did not experience inordinate pain at the time
and continued with his usual work duties; shortly thereafter, however, he began to feel slight,
intermittent numbness in his right arm. He related that the pain worsened to the point where he
sought medical treatment in July and August 2012, at which time Dr. Fitzgerald advised that he
had a torn muscle and torn rotator cuff in his right shoulder which required immediate attention.
On December 13, 2012 appellant requested reconsideration.
By decision dated March 12, 2013, OWCP modified the October 11, 2012 decision in
part, finding that appellant established that he experienced pain in his right shoulder while
pulling a bag from a conveyor belt onApril 8, 2012. It found, however, that he failed to submit
sufficient medical evidence to establish that he sustained a diagnosed condition causally related
to the April 8, 2012 work incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.3 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually experienced
the employment incident at the time, place and in the manner alleged.5 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.6
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.7

2

Id. at §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

John J. Carlone, 41 ECAB 354 (1989).

6

Id. For a definition of the term “injury,”see 20 C.F.R. §10.5(ee).

7

See Joe T. Williams, 44 ECAB 518, 521 (1993).

3

An award of compensation may not be based on surmise, conjecture or speculation.
Neither, the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.8 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
ANALYSIS
It is uncontested that appellant experienced pain in his right shoulder while pulling a bag
from a conveyor belt on April 8, 2012. The question of whether an employment incident caused a
personal injury can only be established by probative medical evidence.9 Appellant has not
submitted rationalized, probative medical evidence to establish that the April 8, 2012 employment
incident caused a personal injury and that the work accident would have been competent to cause
the claimed injury.
Appellant submitted reports from Dr. Fitzgerald, who diagnosed a right-sided rotator cuff
tear and performed a right shoulder arthroscopy to ameliorate this condition. Dr. Fitzgerald
generally related appellant’s right rotator cuff tear to the April 8, 2012 work incident. He,
however, did not provide a probative, rationalized opinion regarding whether the April 8, 2012
work incident caused a personal injury.
The weight of medical opinion is determined by the opportunity for and thoroughness of
examination, the accuracy and completeness of physician’s knowledge of the facts of the case,
the medical history provided, the care of analysis manifested and the medical rationale expressed
in support of stated conclusions.10 Although Dr. Fitzgerald provided a diagnosis of right-sided
rotator cuff tear he did not submit a report which related this diagnosis to appellant’s claimed
right shoulder condition and sufficiently address how the diagnosed condition was causally
related to the April 8, 2012 work incident. He stated in his August 23, 2012 report that a right
shoulder MRI scan demonstrated a full thickness tear of the supraspinatus tendon, in addition to
a large joint effusion, with fluid emanating through the rotator cuff into the
subacromial/subdeltoid bursa. Dr. Fitzgerald performed a right shoulder arthroscopy procedure
on September 19, 2012, to repair appellant’s right rotator cuff tear. He stated in an October 18,
2012 report that appellant’s injury was workrelated, asserting that his right shoulder pain and
weakness had progressed during the year prior but was secondary to repetitive lifting at work,
consistent with his MRI scan and arthroscopic findings.
Dr. Fitzgerald’s reports did not sufficiently explain how medically appellant would have
sustained a right shoulder injury while pulling bags from a conveyor belt on April 8, 2012. They
did not adequately describe appellant’s accident or how the accident would have been competent
to cause the claimed condition. Dr. Fitzgerald’s opinion regarding causal relationship is of
limited probative value for the further reason that he did not provide adequate medical rationale
8

Id.

9

Supra note 5.

10

See Anna C. Leanza, 48 ECAB 115 (1996).

4

in support of his conclusions.11 His reports do not constitute sufficient medical evidence
demonstrating a causal connection between appellant’s April 8, 2012 work incident and his
claimed right shoulder condition.
OWCP advised appellant of the evidence required to establish his claim; however,
appellant failed to submit such evidence. Causal relationship must be established by rationalized
medical opinion evidence. Appellant did not provide a medical opinion which describes or
explains the medical process through which the April 8, 2012 work accident would have caused
the claimed injury. Accordingly, he did not establish that he sustained his right shoulder injury in
the performance of duty. OWCP properly denied appellant’s claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.12
CONCLUSION
The Board finds that appellant has failed to establish that he sustained a right shoulder
injury in the performance of duty onApril 8, 2012.

11

William C. Thomas, 45 ECAB 591 (1994).

12

The Board notes that appellant submitted additional evidence to the record following OWCP’s March 12, 2013
decision. The Board’s jurisdiction is limited to a review of evidence which was before OWCP at the time of its final
review. 20 C.F.R. § 501(c).

5

ORDER
IT IS HEREBY ORDERED THATthe March 12, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 5, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

